Deputy Commissioner John A. Hedrick found that in Conclusion of Law 5, defendant's defense of plaintiff's claim that he sustained an occupational disease was without reasonable ground and based in stubborn unfounded litigiousness N.C. Gen. Stat. §97-88.1 Sparks v. Mountain Breeze Restaurant 55 N.C. App. 663,286 S.E.2d 575, (1982).  In conclusion of Law No. 5 and  Award No. 4 that defendant shall pay plaintiff's counsel a reasonable attorney's fee of $8,601.50.  This amount shall be paid directly to plaintiff's attorney and shall be paid in addition to, not subtracted from the compensation due plaintiff in Paragraph 1 and 2 of the Award.  The Opinion and Award should have been affirmed as filed May 23, 1996.  For the above reasons I respectfully DISSENT from the Opinion and Award by the Majority of the Commission.
                                  S/ __________________________ COY M. VANCE COMMISSIONER
CMV:bjp